74.	 First of all, please allow me to extend our congratulations to you, Mr. President, on your election to the presidency of the General Assembly. Nicaragua is honoured that a brother Central American occupies this position of high responsibility at such a difficult time for our region and for the world. Your well- known dedication to the United Nations, your solid espousal of the ideals of nationalism, non-alignment and defence of the right of self-determination of peoples that Omar Torrijos Herrera left as a legacy for Panama, Latin America and the world, ensure for us a wise leadership in the work of the thirty-eighth session of the General Assembly, in which you may always rely on the Nicaraguan delegation's co-operation.
75.	We also wish to welcome Saint Christopher and Nevis into the United Nations. We are certain that it will contribute to the efforts of the Organization to secure peace.
76.	This thirty-eighth session of the General Assembly has begun in a climate of world tension similar to others in this century which led to ever more destructive wars, involving irreparable human, material and cultural losses and representing a step backward in the history of human development.
77.	Our concern knows no limits, for it is obvious that in a third world conflagration there will be no victors, only the vanquished, including those who seek military hegemony and who fan the flames of war. It is impossible to underestimate the consequences for world peace and security that stem from the proliferation of nuclear weapons since they were first dropped on the people of Hiroshima and Nagasaki.
78.	The report by the Secretary-General on the work of the Organization reflects this critical international situation that appears to be growing worse.
79.	The efforts of peoples in search of justice, freedom and peace clash with those defending monopolistic interests and denying the legitimate aspirations of the peoples. The results of this monopolistic policy are in violation of our peoples' human rights, for while $800 billion are squandered on weapons and efforts are made to increase their number and especially their degree of sophistication, 46,000 children die each day of hunger, malnutrition and lack of medical attention.
80.	Those who dream of breaking the strategic balance and impose an arms race are committing genocide. Those who ar6 using scientific knowledge which is the heritage of all humanity, outdoing the Nazis in the macabre task of spreading death, now even taking care not to destroy buildings or other physical objects, those whose latest nightmares foresee an arms race in the cosmos: they are committing genocide. Those who remain inflexible in the search for mutual security, stability and world peace are committing genocide. Those who invoke the name of God and human rights in order to justify a climate of cold war, larger budgets for nuclear weapons and more aggression against peoples around the world, they are committing genocide. They are participating in the murder of millions of children who die each year, victims of the economic injustice imposed on the world, but, above all, they are threatening humankind with extinction.
81.	Today, when the threat of nuclear war takes on uncontrollable dimensions, it has become an urgent matter to reach realistic agreements in the Geneva framework. Let no more death-bearing missiles be stationed; let the nuclear arsenal be frozen in its development, production, accumulation and deployment; let the nuclear arsenal be reduced and eventually eliminated. Only when disarmament is universal, only when disarmament is complete, can there be international security. Let us station missiles of peace and bury once and for all the missiles of war.
82.	In the wake of this policy of arms build-up, an escalation of aggression has been unleashed in different parts of the world, victimizing the peoples of the third world, some of whom have attained their liberation while others are still fighting for it.
83.	The racist regime of Pretoria, with the approval and encouragement of the United States Government and other Governments which paradoxically claim to be concerned for human rights, attacks and invades Mozambique, Angola, Zambia, Zimbabwe, Seychelles, Lesotho, Botswana and Swaziland in an attempt to consolidate and perpetuate apartheid and racism. Nicaragua condemns the racist South African regime and voices its solidarity with the front-line States in their decision to support the total liberation of southern Africa.
84.	By the same token, we support the struggle of the people of Namibia and their legitimate representative, the South West Africa People's Organization, and we demand the speedy implementation of Security Council resolution 435 (1978), as the Organization of African Unity demanded at its most recent summit meeting.
85.	We also express our solidarity with the African National Congress, many of whose courageous members have fallen in its just struggle, among them the three South African anti-racist militants, amid the silence of Governments which maintain excellent relations with that regime.
86.	Amidst democratic and humanistic postulates, assumed from monopolistic and demagogic positions, the peoples find themselves subjected to colonial and neo- colonial rule imposed by those so-called democracies. Such situation of the peoples of the Western Sahara and Puerto Rico, whose inalienable right to self-determination continues to be trampled; of the Palestinian people, whose right to form their own State continues to be denied; of the Korean people still artificially divided; of the Cypriot, Cuban, Argentine and Panamanian peoples, part of whose territories are either occupied by or under the control of foreign Governments; and of the Honduran people, whose sovereignty has been undermined and whose territory has been occupied by the American army.
87.	Nicaragua repudiates the situations faced by those territories and therefore supports the struggle of the Saharan people and their representative. Nicaragua demands the decolonization of Puerto Rico and regards as unacceptable any measure aimed at changing this sister nation's political status without its consent and explicit participation. Nicaragua reaffirms its support for the Palestinian cause in the just struggle to recover the territory that has been taken away. We also support the holding of an international meeting on Palestine with the full participation of the Palestine Liberation Organization, the United States and the Soviet Union. Nicaragua supports the reunification of Korea and the withdrawal of all foreign troops from the area. Nicaragua reaffirms its support for the independence, sovereignty and territorial integrity of Cyprus. Nicaragua demands the return to Cuba of the occupied territory of Guantanamo, the lifting of the blockade, a halt to the spy flights that violate Cuba's airspace and an end to violations of the territorial waters of this sister nation.
88.	Still present on the Latin American scene is the military aggression that was carried out in the Malvinas Islands, which attempted to eternalize colonial domination over that territory, which is part of the Argentine nation. Nicaragua demands the implementation of the decision by the Committee on decolonization on the status of the Malvinas Islands, totally supporting the right to which the Argentine people is entitled.
89.	Once more we reiterate our support for the legitimate and just demand by the Republic of Bolivia for the " recovery of a direct and useful route to the Pacific Ocean, with full sovereignty over it. We appeal to all States to voice their solidarity with the Bolivian people in this inalienable right.
90.	With respect to the tragic and dangerous conflict in Lebanon, the current crisis there is a direct result of the Zionist invasion and the expansionists and hegemonistic ambitions in the area. We appeal for respect of the cease-fire so that progress can be made toward reconciliation among all forces and sectors of that nation, in order to safeguard its sovereignty and end the increasingly direct intervention of the Powers currently involved there.
91.	This policy of American military escalation can also be seen in major, ongoing provocation against the Libyan Arab Jamahiriya. Nicaragua denounces and repudiates these actions, while expressing its support to the Libyan people and Government. This aggressive policy is also manifested in South-East Asia, where plans are being hatched against the peoples of Viet Nam, Laos and Kampuchea. Nicaragua confirms its solidarity with the heroic peoples of Viet Nam, Laos, and Kampuchea; condemns those destabilizing plans; and welcomes the efforts by the Secretary-General and the Movement of Non-Aligned Countries to promote unconditional dialogue among the countries of the region.
92.	Meanwhile, in Afghanistan the United Nations has also made considerable efforts through its Secretary- General in the search for a political solution to the situation in that region. The Non-Aligned Movement has made similar efforts, issuing appeals that Nicaragua supports.
93.	Among the most painful problems in the critical world situation is the war between Iran and Iraq, brother nations and members of the Non-Aligned Movement. We join in the calls for an end to this war so that through negotiations both sides can reach an honourable, just and lasting peace.
94.	There should also be dialogue among the parties involved in, and a peaceful solution to, the conflict in Chad, safeguarding the right of the people of Chad to determine their own future freely. We extend our support to the efforts being made to attain a solution within the framework of anti-colonialist principles and within the OAU.
95.	This aggressive and militaristic escalation in Africa, Asia, the Middle East and Latin America is also expressed in overt and covert actions promoted by the Government of the United States against the people and Government of Grenada. Nicaragua condemns this policy of destabilization and demands respect for the self-determination of the people and Government of Grenada.
96.	This aggressive escalation also aims, through the Central Intelligence Agency, at overthrowing the revolutionary Government of Suriname by encouraging acts of destabilization against it. Nicaragua condemns the aggressive actions of the CIA and supports Suriname's right to determine its own future, free of all foreign interference and pressure.
97.	At its Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi in March 1983, the Non-Aligned Movement reaffirmed its support for the social and economic transformations that were begun in the Republic of Chile by President Salvador Allende. Nicaragua, paying homage to President Allende, supports the legitimate aspirations of the Chilean people to a re-establishment of their basic freedoms and human rights, and the policy of non- alignment that President Allende and the Government of Popular Unity defended until the very last moment.
98.	After the long struggle led by General Omar Torrijos, the people of Panama achieved the signing of the Torrijos-Carter treaties. There have been attempts to violate and block the implementation of these agreements, and the United States Government also continues to use Panamanian territory, in the so-called Canal Zone, to train soldiers and mercenaries who are later employed against the people of El Salvador and the people of Nicaragua. Further abusing its presence on Panamanian territory, the United States uses the bases of the Southern Command for the trans-shipment of tons of weapons, the transport of American soldiers and for spy-flights of U-2, SR-71 and RC-135 aircraft—all with the intention of strengthening its policy of aggression against the Central American people.
99.	Nicaragua demands the full application of the Torrijos-Carter treaties and demands that the Government of the United States stop using Panamanian territory in the so-called Canal Zone for launching aggressive actions against the peoples of Central America.
100.	This international situation, which constitutes an ever greater threat to peace, is related directly to the inequality and exploitation suffered by our peoples at the hands of the developed countries with a market economy, which have imposed an unjust international economic order. This economic order has fed the prosperity of those countries and has expanded at the price of our underdevelopment. It is facing a crisis of its own making, the cost of which it is shifting to our nations. This economic order reactivates its economy through restrictive economic adjustments and industrial redeployment which has exacted a high social price from the inhabitants of those countries, with corresponding effects on the economies of our countries. In the last four years this economic order has meant a drop in per capita income of 19 per cent for the countries of the Central American region. This economic order meant a drop in export prices as large as 3.5 per cent in the year 1982 for the developing countries that do not produce oil, while in that same year the industrialized countries' trade relations grew by 1.5 per cent. This economic order has meant for the non-oil-producing countries of the third world a growing balance-of-payments deficit, which in 1982 reached $90 billion. This economic order aggravates our countries' foreign debt problem, now reaching $664 billion. This economic order has established the logic of the minorities; it expresses itself through the stabilization programmes which are imposed on third world countries as a precondition for the renegotiation of their debts. This economic order pursues a strategy that attempts to reduce the public debt, especially in terms of social services and subsidies for production and consumption, freezing salaries and increasing the cost of public services, thus re-introducing the former growth model. This economic order, which encourages, while imposing restrictive measures on our peoples, an economic policy that can only be termed antidemocratic, anti-human and irrational, disproportionately inflates its fiscal deficit in order to produce more and more weapons by investing billions of dollars in the laboratories of death. This economic order, which is irrational and contrary to our peoples' human rights, invests millions in subsidies to farmers so that they produce less in a world that is hungry and that requires more and improved agricultural production. This economic order has restricted our countries' access to financing. The international banks, which in 1980 granted up to $160 billion in new loans, have reduced new loans to only $95 billion in 1982.
101.	But in the face of this unjust economic order, in the face of this logic of the minorities, the logic of the majority emerges with greater strength, and it demands a reduction in the development gap between the market- economy industrialized countries and the countries of the third world and a renegotiation of the terms of trade in order to establish a new international economic order which would include a strategy for food production aimed at achieving third world self-sufficiency, with the collaboration of the developed countries and the international agencies.
102.	The economic needs of the impoverished countries must no longer be manipulated through economic and military blackmail. The international community must reject all forms of discrimination and economic aggression. We repeat that in the face of the strategy of the wealthy lenders, a strategy must be found by the impoverished debtors.
103.	We have a duty to our peoples to establish an organization of debtor countries which would enable us to unite in a single forum. In that way we could move towards the formulation of a world economic policy in line with the logic of the majority. The problem of debt is not a unilateral problem, and that is why we must unite our efforts. This struggle must encompass the establishment of fair trade prices and credit at reasonable interest rates sufficient to promote a massive transfer of resources; the opening up of opportunities for development and for fulfilling our obligations with dignity; the attainment of a suitable level of dialogue between the wealthy and the impoverished; the establishment of a permanent means of consultation among debtor nations; and the establishment of a point of reference for the activation of mechanisms of reciprocal assistance and solidarity.
104.	In that way we will be taking specific steps in favour of peace and stability without further sacrificing the well-being of our peoples. This requires above all an understanding of the whole for a more balanced process of integral development for mankind, and therefore a change in the attitude of the lender nations.
105.	The Central American region is not exempt from this upsurge of military, political and economic tensions. Our peoples, historically deprived of the benefits of development, victims of injustice and a lack of freedom, are today assertively demanding these rights. The current struggle of the Central American peoples has its roots in the expansionist policies of the United States of America. In the year 1855 this expansionist policy—under which extensive territory was grabbed from Mexico—brought about a military presence in Nicaragua in William Walker and his mercenaries, who were finally defeated and expelled after a bloody struggle. Since that time the various United States Administrations have endeavoured to stabilize brutal regimes in the region, which were to become their principal instruments of domination. From that time in the history of our peoples there were to be one landing of American soldiers after another and acts of direct intervention by the United States in our lands aimed at propping up tyrannical Governments and drowning the peoples' struggle in blood. That was how the Government of the United States became the best friend of tyrants such as Somoza, Ubico, Cartas and Hernandez. And that was how the United States Government became the greatest enemy of our peoples. In our region, American democracy has meant hunger and exploitation for the peasants and for the workers, and it has meant fabulous wealth for the exploiting minorities.
106.	The triumph of the Nicaraguan revolution was but the result of this long struggle against American domination, a struggle which began in 1855 against Walker and which culminated on 19 July 1979 with the overthrow of Anastasio Somoza. Our revolution triumphed over this unjust United States policy, and while it is true that in the months immediately following that victory the possibility of new relations with the United States was opened, the entry into office of the new Administration in 1981 cut short this effort. Once more it was the policy of the "big stick", the policy of gunboats, the policy of terror.
107.	We could say that from that moment on, from January 1981, the new United States Administration had declared war on the people of Nicaragua. The strategy was clear: military aggression, more economic aggression, more slander campaigns, more attempts to isolate us internationally, all with the goal of destabilizing the Nicaraguan revolution in order to bring about its destruction.
108.	Thus they proposed to undermine the struggle of the peoples of the region, and in particular the struggle of the people of El Salvador. Crushing the Nicaraguan revolution—according to the thinking of the United States Administration's strategists—would mean crushing the possibilities for change in Central America and would maintain unchanged the situation of injustice and lack of freedom. They decided, therefore, to carry out a military encirclement of the fighting people of El Salvador, aimed too against the liberated people of Nicaragua. From that time on the American military presence in the region has been on the increase, openly in El Salvador and Honduras and covertly in Costa Rica.
109.	Immediately there followed actions by the guards of the Somoza regime. Armed, financed and directed by the United States Government through the CIA and the Pentagon, they began their criminal operations against our people from their bases of operations in Honduran territory.
110.	Joining these aggressive actions from Costa Rican territory were foreign mercenaries, counter- revolutionaries of Nicaraguan origin and more Somoza guards. From its military base in the Southern Command in
Panama, the United States began spy-flights over our territory with RC-135, SR-71 and U-2 aircraft. To date, there have been 203 spy-flights and 512 violations of our airspace by Honduran air force planes and by others provided by the CIA to the counter-revolutionaries who have penetrated our territory on supply, reconnaissance and attack missions from their operational bases in Honduras and Costa Rica.
111.	In the same period between 1981 and 1983, we have detected on 34 occasions the presence in our territorial waters of United States naval vessels, totalling 56 violations of our territorial waters, 24 from Honduran territory and 32 from Costa Rican territory. These activities are for the infiltration and supplying of counter-revolutionary groups. These activities by the United States Administration, for which $19 million was initially appropriated, were of a covert nature at the time. In the first months of 1982 the CIA had already designed a plan for military escalation, one that would be put into operation towards the end of that same year.
112.	The response of our people was immediate. Between December of 1982 and January of this year these aggressions were defeated. In February the United States carried out joint military manoeuvres with the Honduran army to provide support to the counter-revolutionaries, who had embarked on a new wave of invasions, but they were again defeated.
113.	In July and September the Government of the United States undertook new invasion attempts through the CIA, relying on the counter-revolutionaries and the Honduran army. At the same time it continued to conduct joint manoeuvres with the Honduran army in the area bordering on Nicaragua. In this month, September, it began an exercise called "Ahuas Tara II", designed to create a military situation involving the Honduran army in support of the army of El Salvador, on the one hand, and on the other, to threaten our revolution with a show of force in which a blockade and direct aggression are in no way ruled out. These military manoeuvres have been accompanied by naval manoeuvres unprecedented in the region, involving 19 warships with 16,484 troops on board and 5,000 more United States troops operating on Honduran soil.
114.	These systematic military aggressions by the United States Government have become increasingly overt, and from 1979 to 1983 they have taken a toll of 717 Nicaraguans killed, including civilians and members of the armed forces. Forty-one of these were teachers and 154 were workers linked to production centres. Furthermore, 529 people—workers, students and technicians—have been kidnapped and 514 have been wounded. In defence of their sovereignty our armed people have annihilated 1,636 counter-revolutionaries and wounded 280. As another consequence of this United States policy we must add the losses our country has suffered from the destruction of ports, damages to production facilities and destruction of construction equipment, health centres, schools and day-care centres, which represent a total of 3 billion cordobas in damages, amounting to one quarter of our annual investments.
115.	This month a new form of attack began to be employed in an attempt to "normalize" escalation against Nicaragua. Rocket-equipped planes coming from both Costa Rican and Honduran territory have dropped 500-pound bombs on the Augusto Cesar Sandino International Airport and on schools, houses and fuel tanks in the Port of Corinto. These bombings continue. Another part of this new American escalation is the blowing up of an oil-pumping station located two miles off our shores in the Pacific Ocean, and other criminal actions aimed at seriously affecting our economy.
116.	As we have already pointed out, this aggressive activity is part of the increase in the United States military presence in the region, including the establishment of military and naval bases with new airports in Honduras, the organization and direction of the Salvadorian army in its military operations against the Salvadorian patriots and an increase in pressure on the governments of the region to involve them even further in the terrorist actions against Nicaragua.
117.	The efforts carried out to contain the aggressive policy of the United States in the region and to promote dialogue and negotiation in pursuit of political solutions have also been significant. This Organization, through the Security Council and the Secretary-General, has watched the situation closely and has been active in these effort. The countries members of the Movement of Non- Aligned Countries have also assumed a position that clearly condemns the aggressive destabilizing and interventionist policy in the region and have supported efforts to find a political solution. In this peace effort Mexico and France have made a valuable contribution in promoting dialogue. The activity undertaken in the Contadora Group by Mexico, Venezuela, Panama and Colombia has been solidly supported by all those genuinely interested in the search for peace. The position assumed by members of the United States Congress and important sectors of the press in the United States, by intellectuals, the religious community and the public at large, is consistent with the desire for peace on the part of the peoples of Central America who reject these aggressive policies.
118.	We can say that there is agreement among very different ideological positions throughout the world in condemning the aggressive and bellicose escalation in the Central American region and in demanding that dialogue be the means for resolving these problems. The American Administration, however, tramples on all these efforts, rejecting them in practice, and is swiftly carrying forward its aggressive plans. The American Administration is trying to ignore the defeat its policy has suffered in the region. It has failed in its attempt to destroy the Salvadorian patriots and to send thousands of Somoza mercenaries against the Nicaraguan people. Our people are inflicting more casualties on them every day, and more of them are deserting.
119.	Where are the successes of American policy in Central America? Where are its victories in El Salvador? Where are its champions of freedom in Nicaragua? The policy of military attacks and aggression by the United States in the region has already failed, and the only alternative left to the American Administration is greater and ever more direct involvement. This explains the presence of the United States warships, the presence of the United States soldiers, the visit by Mr. Weinberger, the statements by Mr. Ikle, the demands made by Mr. Shultz, Mr. Clark and Mr. Casey and the approval, in spite of a vote in Congress, of a further appropriation of $19 million to continue the covert operations against Nicaragua.
120.	Nicaragua struggled against imperialist domination and the Somoza dictatorship in its search for peace, for justice and for freedom. Nicaragua cultivates and defends this vocation for peace, which is nothing more than the sacred right of our peoples to demand peace, to win peace and to defend it.
121.	Yesterday we heard President Reagan state here, in the United Nations, that in Central America, as in southern Africa, the United States is trying to be persuasive regarding the need to avoid reliance on the use of force. We also heard him say that the United States was trying to construct a framework for peaceful negotiations, thereby pursuing a policy of keeping the major Powers out of the conflicts of the third world.
122.	We must therefore expect a consistent policy in South Africa. We must therefore expect an immediate halt to the aggression in the Central American region. In other words, we must expect the immediate withdrawal of the United States warships from our territorial waters and from the region, the withdrawal of the United States soldiers from the region, the withdrawal of United States Government support for the armed activities of the Somoza guardsmen and the other counter-revolutionary mercenaries and an end to the covert operations.
123.	Only concrete steps such as those would prove the existence of a genuine political will to support the peace initiative and of the process of dialogue and negotiations in order to ensure the security of all Central American States and strict implementation of Security Council resolution 530 (1983). Nicaragua believes that so long as those concrete steps are not taken there will be no way to find a solution to the region's crisis. We should like to reaffirm what we have already stated: first, an attempt must be made to win security for those States that feel threatened. Nicaragua is the most threatened and attacked country of our continent, threatened and attacked by an extra regional Power that openly defends such a policy. Therefore, as the military aggression increases, it is our right and sovereign obligation to provide our people with more and better weapons to defend the nation under attack.
124.	We reiterate that the United States must withdraw its aggressive forces from the region and desist from its policy of aggression. Agreements must be reached offering security to all Stat is in the region. An end must be put to the participation of Honduras in the aggression against Nicaragua and the people of El Salvador. A solution must be found to the conflict in El Salvador, with the full participation of the Salvadorian patriots. Then we shall be in a position to discuss problems of weapons and advisers.
125.	The United States Government has continued to put forward different pretexts for its aggressive policy in the region. It has called Nicaragua a threat because of the alleged arms traffic to El Salvador. On other occasions it has invoked the alleged East-West confrontation under way in the region. It has also voiced concern about the state of democracy in Nicaragua. Most recently, however, it has stated quite clearly that the problem is the very existence of a free Nicaragua.
126.	All this indicates the lack of coherence and the instability of American policy, and the United States must be told that it is unable today, as it was unable yesterday, to see the root of the problem: the expansionist policy it first employed in the last century and which it continues to defend today.
127.	Nicaragua has won its right to be free and that right must be respected. Nicaragua has defined itself and therefore acts as a non-aligned country, and this too must be respected. Nicaragua is building its democracy, and the sovereign right to choose its own internal system, its own brand of democracy, is a right of our people that cannot be negotiated, cannot be discussed and must be respected.
128.	The avoidance of a conflagration in Central America is an obligation that concerns the entire international community, defenders of the principles contained in the Charter of the United Nations. In the course of this year the Movement of Non-Aligned Countries, meeting first in an extraordinary Ministerial Meeting of its Coordinating Bureau at Managua last January and then at New Delhi in March at the Seventh Conference of Heads of State or Government, has expressed its resolute support for the efforts to find a peaceful solution to the problems of our region.
129.	The Security Council, in its resolution 330 (1983), also appealed urgently to all States to support the efforts of the Contadora Group to resolve differences by means of frank and constructive dialogue.
130.	Despite the appeals and efforts, the situation in Central America is becoming more complicated. The acts of aggression against Nicaragua continue and are stepped up; there are threats, intimidation and intervention; there is an attempt to place the so-called vital interests of a great Power above the delicate efforts being made to achieve peace and coexistence in Central America on the basis of full respect for the sovereignty of all nations in the region.
131.	Nicaragua has never attacked any country, but it will defend itself against any act of aggression, regardless of how great and powerful the aggressor may be—and we know that the United States, a military Power, is threatening Nicaragua. Whenever Nicaragua has been attacked and invaded it has defended itself, it has struggled, it has fought, and we Nicaraguans will always be ready to confront, resist and defeat new imperialist intervention.
132.	In the face of this situation, the Assembly must give a new momentum and support to peace-making efforts through a new, urgent appeal to all States to refrain from committing acts that worsen the situation in the region. To this end, Nicaragua is asking that the question of Central America—threats to peace, sovereignty, the exercise by the Central American peoples of the right to self-determination and peace initiatives—be considered as an urgent item on the agenda of the current session of the General Assembly.
133.	This session of the General Assembly brings us together at a time of great suffering for our peoples and of unprecedented threats to the future of mankind.
134.	There is still time to avoid a catastrophe. We must speak with one voice and be resolved, but above all, we must take action to denounce and expose the irrational positions that have been taken and to strengthen the rational ones. This is no time for us to ignore the situation; this is no time for timid, vacillating positions. There is a risk of confronting more difficult situations, but what is at stake goes beyond specific interests. It is the obligation of all, particularly those of us that have no nuclear weapons nor economic power, to demand peace and fight for peace with all the moral force of our peoples.

 